— Order, Supreme Court, Bronx County (Herbert Shapiro, J.), entered January 13, 1992, which granted defendant’s motion for summary judgment, unanimously affirmed, without costs.
Plaintiff fractured her ankle when she stepped off a bus operated by defendant, and asserts that she misstepped because the street onto which she disembarked was raised and uneven. However, as found by the IAS Court, the photograph she submitted of the area does not show a foreseeable hazard for which liability can be imposed (see, Fox v Brown, 15 NY2d 597, affg 20 AD2d 538). And even if it did show such a hazard, the bus driver could not have observed it from his vantage point, particularly in the dark (see, Blye v Manhattan & Bronx Surface Tr. Operating Auth., 124 AD2d 106, 113, amended 132 AD2d 478, affd 72 NY2d 888). Nor was he obligated to inspect the area prior to making the stop (supra, at 113-114). We have examined plaintiff’s remaining contentions and find them to be without merit. Concur — Murphy, P. J., Sullivan, Rosenberger and Kupferman, JJ.